Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.  The specification includes several grammatical issues throughout the specification.  For instance, see paragraphs [0032], [0037], [0038], to name a few, having grammatical issues;
Paragraph [0032] states “Incidentally, the description thereof is not repeated the same reference numerals are denoted for the same or corresponding portions in the drawings” should read “Incidentally, the description thereof is not repeated and the same reference numerals are denoted for the same or corresponding portions in the drawings.”
Paragraph [0037] states “Wavelength region of light, ultraviolet region, any region of the visible region, and the near-infrared region, the region spanning the two regions of these three areas, none of the regions across all areas of the three regions good.” Hence appears to have grammatical errors.
Paragraph [0038] states “In the present invention and its implementation, the "honeycomb", a shape arranged in a plurality of regular hexagon is 2-dimensionally in a hexagonal lattice shape (honeycomb shape).” Hence appears to have grammatical errors.


Claim Objections
Claims 10 and 13 are objected to because of the following informalities:
As to claim 10, line 16, the phrase “the adjustment mechanism” should be changed to -- the adjusting mechanism --.
As to claim 13, line 17, the phrase “the adjustment mechanism” should be changed to -- the adjusting mechanism --.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 10 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/170758 A1 to Iida et al. (hereinafter “Iida”) in view of U.S. Patent Application Publication No. 2010/0261159 A1 to Hess et al. (hereinafter “Hess”).
Note: Examiner is using the U.S. equivalent reference (U.S. Patent Application No. 2017/0074760 A1) for corresponding WO 2015/170758 reference of Iida for convenience in this office action. 

Regarding Claims 10, 13, 14 and 17, Iida teaches a collecting device of microscopic objects for collecting a plurality of microscopic objects dispersed in a liquid (see abstract, see paragraph [0001] describing the invention comprising an assembling device and method for assembling/separating microscopic objects), the collecting device comprising: 
a light source that emits light (see illumination light source 30, photothermal light source 20, Fig. 1, paragraph [0111]); 
an objective lens that focuses the light from the light source (see objective lens 22, Fig. 1, see paragraph [0111]); 
a holding member configured to hold the liquid (see substrate 10, that holds a sample 13 which is a liquid sample as described at paragraph [0112]); 
an adjusting mechanism configured to adjust a relative positional relationship between the holding member and the objective lens (see arrangement at Fig. 1 illustrating an XYZ stage 40, see paragraphs [0111], [0129]), wherein: 

a substrate in which the plurality of microscopic objects are trapped (see substrate 10 holds sample 13 having plurality of microscopic objects/beads, see paragraph [0112], Fig. 3), and 
the substrate includes a photothermal conversion area, formed on a top surface thereof, including a material that converts the light from the light source into heat (see paragraphs [0113], [0147] – [0151] and Fig. 6 illustrating a photothermal effect area which converts light from laser beam 201 into heat).
Even though Iida teaches a substrate having holding area formed of photothermal conversion material as indicated above, Iida is silent regarding the substrate/holding member having a plurality of pores in which the plurality of microscopic objects are trapped and a plurality of partition walls that each separates adjacent pores of the plurality of pores and at least a portion of the plurality of partition walls including the photothermal conversion area.
Hess, in the field of assaying of physical properties of samples using devices with high-density array of through-holes (see abstract, paragraph [0002], [0010]), teaches a holding member having a plurality of pores (see paragraphs [0010] – [0014] describing several embodiments of the invention which utilizes platens having high density of through-holes) in which the plurality of microscopic objects are trapped (see paragraph [0072] describing collection of samples on the platen having the high density of through-holes) and a plurality of partition walls that each separates adjacent pores of the plurality of pores and at least a portion of the plurality of partition walls including the photothermal conversion 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a device/holder member having plurality of through-holes of Hess into Iida, in order to provide efficient, rapid, high throughput methods and devices for analyzing a variety of samples.
Iida in view of Hess as modified above further teaches; 
the adjustment mechanism (40) is configured to: 
adjust the relative positional relationship so that the top surface of a selected area in the photothermal conversion area is irradiated with the light focused by the objective lens (see paragraph [0129] of Iida), and 
maintain the positional relationship at least during irradiating the top surface with the light and heating the liquid, thereby generating a convection in the liquid (see paragraphs [0129], [0192] – [0193] of Iida).  

Regarding Claims 11 and 15, Iida in view of Hess as modified above teaches wherein: 
a main component of the liquid is water (see paragraph [0131] of Iida), 
Hess), and 
a diameter of each of the plurality of pores is determined to have a liquid retention property that holds a part of the liquid in which the plurality of microscopic objects are dispersed, by interfacial tension at an interface between the pores and the liquid (see paragraphs [0047], [0215] and [0216] of Hess describing the through holes having different diameters and being prepared for a particular analysis, and further states “In one embodiment, the tips of the pins in the pin array are brought into contact with the fluid to be loaded into the through-holes of the through-hole array (3). When retracted, a small volume liquid drop adheres to the hydrophilic region of each pin (e.g., by virtue of surface tension). The volume of liquid adhering to the pin is determined by the relative surface energies between the liquid and solid surface and the depth of immersion of the pin into the liquid relative to the hydrophobic surface area”, thus reading on the invention as claimed).  

Regarding Claims 12 and 16, Iida in view of Hess as modified above teaches wherein: the plurality of pores are arranged in a honeycomb shape, and adjacent pores of the plurality of pores are in communication with each other (see arrangement of through-holes of Hess at Fig. 3 for instance).  

Regarding Claim 18, Iida in view of Hess as modified above teaches wherein: 
a main component of the liquid is water (see paragraph [0131] of Iida), 
the holding member has water repellency (see paragraph [0015] of Hess), and 
Hess describing the through holes having different diameters and being prepared for a particular analysis, and further states “In one embodiment, the tips of the pins in the pin array are brought into contact with the fluid to be loaded into the through-holes of the through-hole array (3). When retracted, a small volume liquid drop adheres to the hydrophilic region of each pin (e.g., by virtue of surface tension). The volume of liquid adhering to the pin is determined by the relative surface energies between the liquid and solid surface and the depth of immersion of the pin into the liquid relative to the hydrophobic surface area”, thus reading on the invention as claimed)  
the collecting method further comprising performing alcohol treatment on the holding member (see paragraph [0369] of Iida and/or paragraphs [0016], [0017] of Hess describing treating the holding member of Iida and/or the platen of Hess).
Even though Iida in view of Hess teach treating the holding member as indicated above, Iida in view of Hess do not explicitly teach performing alcohol treatment.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use alcohol for treatment, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which comprises the following references:
Yokoyama et al. (U.S. No. 2016/0069798 A1) teaches target substance capturing device having a photonic crystal with a metal coated layer and having two through holes.
Yang et al. (U.S. No. 200/0290049 A1) teaches optofluidic microscope device including a fluid channel and light imaging elements used to image the object.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARRIT EYASSU/Primary Examiner, Art Unit 2861